EXHIBIT 10.12
 
MOBIVITY HOLDINGS CORP.


2013 STOCK INCENTIVE PLAN
 
1. Purpose of Plan.
 
The purpose of the Mobivity Holdings Corp. 2013 Stock Incentive Plan (the
“Plan”) is to advance the interests of Mobivity Holdings Corp. (the “Company”)
and its stockholders by enabling the Company and its Subsidiaries to attract and
retain qualified individuals through opportunities for equity participation in
the Company, and to reward those individuals who contribute to the Company’s
achievement of its economic objectives.
 
2. Definitions.
 
The following terms will have the meanings set forth below, unless the context
clearly otherwise requires:
 
2.1. “Board” means the Company’s Board of Directors.
 
2.2. “Broker Exercise Notice” means a written notice pursuant to which a
Participant, upon exercise of an Option, irrevocably instructs a broker or
dealer to sell a sufficient number of shares or loan a sufficient amount of
money to pay all or a portion of the exercise price of the Option and/or any
related withholding tax obligations and remit such sums to the Company and
directs the Company to deliver stock certificates to be issued upon such
exercise directly to such broker or dealer or their nominee.
 
2.3. “Cause” means (i) dishonesty, fraud, misrepresentation, embezzlement or
deliberate injury or attempted injury, in each case related to the Company or
any Subsidiary, (ii) any unlawful or criminal activity of a serious nature,
(iii) any intentional and deliberate breach of a duty or duties that,
individually or in the aggregate, are material in relation to the Participant’s
overall duties, (iv) any material breach of any confidentiality or noncompete
agreement entered into with the Company or any Subsidiary, or (v) with respect
to a particular Participant, any other act or omission that constitutes “cause”
as may be defined in any employment, consulting or similar agreement between
such Participant and the Company or any Subsidiary.
 
2.4. “Change in Control” means an event described in Section 11.1 of the Plan.
 
2.5. “Code” means the Internal Revenue Code of 1986, as amended.
 
2.6. “Committee” means the group of individuals administering the Plan, as
provided in Section 3 of the Plan.
 
2.7. “Common Stock” means the common stock of the Company, $0.001 par value per
share, or the number and kind of shares of stock or other securities into which
such Common Stock may be changed in accordance with Section 4.3 of the Plan.
 
2.8. “Disability” means the disability of the Participant means the permanent
and total disability of the Participant within the meaning of Section 22(e)(3)
of the Code.
 
2.9.  “Effective Date” means July 17, 2013, but no Incentive Stock Option shall
be exercised  unless and until the Plan has been approved by the stockholders of
the Company, which approval shall be within twelve (12) months before or after
the date the Plan is adopted by the Board.

 
-1-

--------------------------------------------------------------------------------

 

2.10. “Eligible Recipients” means all employees, officers and directors of the
Company or any Subsidiary, and any person who has a relationship with the
Company or any Subsidiary.
 
2.11. “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
2.12. “Fair Market Value” means, with respect to the Common Stock, as of any
date:  (i) the mean between the reported high and low sale prices of the Common
Stock at the end of the regular trading session if the Common Stock is listed,
admitted to unlisted trading privileges, or reported on any national securities
exchange or on the NASDAQ Global Select or Global Market on such date (or, if no
shares were traded on such day, as of the next preceding day on which there was
such a trade); or (ii) if the Common Stock is not so listed, admitted to
unlisted trading privileges, or reported on any national exchange or on the
NASDAQ Global Select or Global Market, the closing bid price as of such date at
the end of the regular trading session, as reported by the Nasdaq Capital
Market, OTC Bulletin Board, The OTC Market, or other comparable service; or
(iii) if the Common Stock is not so listed or reported, such price as the
Committee determines in good faith in the exercise of its reasonable discretion.
 
2.13. “Incentive Award” means an Option, Restricted Stock Award or Performance
Stock Award granted to an Eligible Recipient pursuant to the Plan.
 
2.14. “Incentive Stock Option” means a right to purchase Common Stock granted to
an Eligible Recipient pursuant to Section 6 of the Plan that qualifies as an
“incentive stock option” within the meaning of Section 422 of the Code.
 
2.15. “Non-Statutory Stock Option” means a right to purchase Common Stock
granted to an Eligible Recipient pursuant to Section 6 of the Plan that does not
qualify as an Incentive Stock Option.
 
2.16. “Option” means an Incentive Stock Option or a Non-Statutory Stock Option.
 
2.17. “Participant” means an Eligible Recipient who receives one or more
Incentive Awards under the Plan.
 
2.18. “Performance Criteria” means the performance criteria that may be used by
the Committee in granting Performance Stock Awards contingent upon achievement
of such performance goals as the Committee may determine in its sole
discretion.  The Committee may select one criterion or multiple criteria for
measuring performance, and the measurement may be based upon Company, Subsidiary
or business unit performance, or the individual performance of the Eligible
Recipient, either absolute or by relative comparison to other companies, other
Eligible Recipients or any other external measure of the selected criteria.
 
2.19. “Performance Stock Awards” means an award of Common Stock granted to an
Eligible Recipient pursuant to Section 8 of the Plan and which may be subject to
the future achievement of Performance Criteria or be free of any performance or
vesting conditions.
 
2.20. “Previously Acquired Shares” means shares of Common Stock that are already
owned by the Participant or, with respect to any Incentive Award, that are to be
issued upon the grant, exercise or vesting of such Incentive Award.
 
2.21. “Restricted Stock Award” means an award of Common Stock granted to an
Eligible Recipient pursuant to Section 7 of the Plan that is subject to the
restrictions on transferability and the risk of forfeiture imposed by the
provisions of such Section 7.
 
2.22. “Retirement” means normal or approved early termination of employment or
service.
 
2.23. “Securities Act” means the Securities Act of 1933, as amended.

 
-2-

--------------------------------------------------------------------------------

 

2.24. “Subsidiary” means any entity that is directly or indirectly controlled by
the Company or any entity in which the Company has a significant equity
interest, as determined by the Committee.
 
3. Plan Administration.
 
3.1. The Committee.  The Plan will be administered by the Board or by a
committee of the Board.  So long as the Company has a class of its equity
securities registered under Section 12 of the Exchange Act, any committee
administering the Plan will consist solely of two or more members of the Board
who are “non-employee directors” within the meaning of Rule 16b-3 under the
Exchange Act.  Such a committee, if established, will act by majority approval
of the members (unanimous approval with respect to action by written consent),
and a majority of the members of such a committee will constitute a quorum.  As
used in the Plan, “Committee” will refer to the Board or to such a committee, if
established.  To the extent consistent with applicable corporate law of the
Company’s jurisdiction of incorporation, the Committee may delegate to any
officers of the Company the duties, power and authority of the Committee under
the Plan pursuant to such conditions or limitations as the Committee may
establish; provided, however, that only the Committee may exercise such duties,
power and authority with respect to Eligible Recipients who are subject to
Section 16 of the Exchange Act.  The Committee may exercise its duties, power
and authority under the Plan in its sole and absolute discretion without the
consent of any Participant or other party, unless the Plan specifically provides
otherwise.  Each determination, interpretation or other action made or taken by
the Committee pursuant to the provisions of the Plan will be conclusive and
binding for all purposes and on all persons, and no member of the Committee will
be liable for any action or determination made in good faith with respect to the
Plan or any Incentive Award granted under the Plan.
 
3.2. Authority of the Committee.
 
(a) In accordance with and subject to the provisions of the Plan, the Committee
will have the authority to determine all provisions of Incentive Awards as the
Committee may deem necessary or desirable and as consistent with the terms of
the Plan, including, without limitation, the following:  (i) the Eligible
Recipients to be selected as Participants; (ii) the nature and extent of the
Incentive Awards to be made to each Participant (including the number of shares
of Common Stock to be subject to each Incentive Award, any exercise price, the
manner in which Incentive Awards will vest or become exercisable and whether
Incentive Awards will be granted in tandem with other Incentive Awards) and the
form of written agreement, if any, evidencing such Incentive Award; (iii) the
time or times when Incentive Awards will be granted; (iv) the duration of each
Incentive Award; and (v) the restrictions and other conditions to which the
payment or vesting of Incentive Awards may be subject.  In addition, the
Committee will have the authority under the Plan in its sole discretion to pay
the economic value of any Incentive Award in the form of cash, Common Stock or
any combination of both.
 
(b) Subject to Section 3.2(d), below, the Committee will have the authority
under the Plan to amend or modify the terms of any outstanding Incentive Award
in any manner, including, without limitation, the authority to modify the number
of shares or other terms and conditions of an Incentive Award, extend the term
of an Incentive Award, accelerate the exercisability or vesting or otherwise
terminate any restrictions relating to an Incentive Award, accept the surrender
of any outstanding Incentive Award or, to the extent not previously exercised or
vested, authorize the grant of new Incentive Awards in substitution for
surrendered Incentive Awards; provided, however that the amended or modified
terms are permitted by the Plan as then in effect and that any Participant
adversely affected by such amended or modified terms has consented to such
amendment or modification.

 
-3-

--------------------------------------------------------------------------------

 

(c) In the event of (i) any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, extraordinary dividend or divestiture
(including a spin-off) or any other change in corporate structure or shares;
(ii) any purchase, acquisition, sale, disposition or write-down of a significant
amount of assets or a significant business; (iii) any change in accounting
principles or practices, tax laws or other such laws or provisions affecting
reported results; or (iv) any other similar change, in each case with respect to
the Company or any other entity whose performance is relevant to the grant or
vesting of an Incentive Award, the Committee (or, if the Company is not the
surviving corporation in any such transaction, the board of directors of the
surviving corporation) may, without the consent of any affected Participant,
amend or modify the vesting criteria (including Performance Criteria) of any
outstanding Incentive Award that is based in whole or in part on the financial
performance of the Company (or any Subsidiary or division or other subunit
thereof) or such other entity so as equitably to reflect such event, with the
desired result that the criteria for evaluating such financial performance of
the Company or such other entity will be substantially the same (in the sole
discretion of the Committee or the board of directors of the surviving
corporation) following such event as prior to such event; provided, however,
that the amended or modified terms are permitted by the Plan as then in effect.
 
(d) Notwithstanding any other provision of this Plan other than Section 4.3, the
Committee may not, without prior approval of the Company’s stockholders, seek to
effect any re-pricing of any previously granted, “underwater” Option by: (i)
amending or modifying the terms of the Option to lower the exercise price; (ii)
canceling the underwater Option and granting either (A) replacement Options
having a lower exercise price; (B) Restricted Stock Awards; or (C) Performance
Stock Awards in exchange; or (iii) repurchasing the underwater Options and
granting new Incentive Awards under this Plan.  For purposes of this Section
3.2(d) and Section 11.4, an Option will be deemed to be “underwater” at any time
when the Fair Market Value of the Common Stock is less than the exercise price
of the Option.
 
4. Shares Available for Issuance.
 
4.1. Maximum Number of Shares Available; Certain Restrictions on
Awards.  Subject to adjustment as provided in Section 4.3 of the Plan, the
maximum number of shares of Common Stock that will be available for issuance
under the Plan will be 33,386,086.  The shares available for issuance under the
Plan may, at the election of the Committee, be either treasury shares or shares
authorized but unissued, and, if treasury shares are used, all references in the
Plan to the issuance of shares will, for corporate law purposes, be deemed to
mean the transfer of shares from treasury.
 
4.2. Accounting for Incentive Awards.  Shares of Common Stock that are issued
under the Plan or that are subject to outstanding Incentive Awards will be
applied to reduce the maximum number of shares of Common Stock remaining
available for issuance under the Plan; provided, however, that shares subject to
an Incentive Award that lapses, expires, is forfeited (including issued shares
forfeited under a Restricted Stock Award) or for any reason is terminated
unexercised or unvested or is settled or paid in cash or any form other than
shares of Common Stock will automatically again become available for issuance
under the Plan.  To the extent that the exercise price of any Option and/or
associated tax withholding obligations are paid by tender or attestation as to
ownership of Previously Acquired Shares, or to the extent that such tax
withholding obligations are satisfied by withholding of shares otherwise
issuable upon exercise of the Option, only the number of shares of Common Stock
issued net of the number of shares tendered, attested to or withheld will be
applied to reduce the maximum number of shares of Common Stock remaining
available for issuance under the Plan.

 
-4-

--------------------------------------------------------------------------------

 

4.3. Adjustments to Shares and Incentive Awards.  In the event of any
reorganization, merger, consolidation, recapitalization, liquidation,
reclassification, stock dividend, stock split, combination of shares or any
other change in the corporate structure or shares of the Company, the Committee
(or, if the Company is not the surviving corporation in any such transaction,
the board of directors of the surviving corporation) will make appropriate
adjustment (which determination will be conclusive) as to the number and kind of
securities or other property (including cash) available for issuance or payment
under the Plan and, in order to prevent dilution or enlargement of the rights of
Participants, the number and kind of securities or other property (including
cash) subject to outstanding Incentive Awards and the exercise price of
outstanding Options.
 
5. Participation.
 
Participants in the Plan will be those Eligible Recipients who, in the judgment
of the Committee, have contributed, are contributing or are expected to
contribute to the achievement of economic objectives of the Company or its
Subsidiaries.  Eligible Recipients may be granted from time to time one or more
Incentive Awards, singly or in combination or in tandem with other Incentive
Awards, as may be determined by the Committee in its sole discretion.  Incentive
Awards will be deemed to be granted as of the date specified in the grant
resolution of the Committee, which date will be the date of any related
agreement with the Participant.
 
6. Options.
 
6.1. Grant.  An Eligible Recipient may be granted one or more Options under the
Plan, and such Options will be subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee in
its sole discretion.  The Committee may designate whether an Option is to be
considered an Incentive Stock Option or a Non-Statutory Stock Option.  To the
extent that any Incentive Stock Option granted under the Plan ceases for any
reason to qualify as an “incentive stock option” for purposes of Section 422 of
the Code, such Incentive Stock Option will continue to be outstanding for
purposes of the Plan but will thereafter be deemed to be a Non-Statutory Stock
Option.
 
6.2. Exercise Price.  The per share price to be paid by a Participant upon
exercise of an Option will be determined by the Committee in its discretion at
the time of the Option grant; provided, however, that such price will not be
less than 100% of the Fair Market Value of one share of Common Stock on the date
of grant with respect to any Incentive Stock Option (110% of the Fair Market
Value with respect to an Incentive Stock Option if, at the time such Incentive
Stock Option is granted, the Participant owns, directly or indirectly, more than
10% of the total combined voting power of all classes of stock of the Company or
any parent or subsidiary corporation of the Company).
 
6.3. Exercisability and Duration.  An Option will become exercisable at such
times and in such installments and upon such terms and conditions as may be
determined by the Committee in its sole discretion at the time of grant
(including without limitation (i) the achievement of one or more of the
Performance Criteria and/or (ii) that the Participant remain in the continuous
employ or service of the Company or a Subsidiary for a certain period);
provided, however, that if the Committee does not specify the expiration date of
the Option, the expiration date shall be 10 years from the date on which the
Option was granted.  In no case may an Option may be exercisable after 10 years
from its date of grant (five years from its date of grant in the case of an
Incentive Stock Option if, at the time the Incentive Stock Option is granted,
the Participant owns, directly or indirectly, more than 10% of the total
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation of the Company).
 
6.4. Payment of Exercise Price.  The total purchase price of the shares to be
purchased upon exercise of an Option will be paid entirely in cash (including
check, bank draft or money order); provided, however, that the Committee, in its
sole discretion and upon terms and conditions established by the Committee, may
allow such payments to be made, in whole or in part, by tender of a Broker
Exercise Notice, by tender, or attestation as to ownership, of Previously
Acquired Shares that have been held for the period of time necessary to avoid a
charge to the Company’s earnings for financial reporting purposes and that are
otherwise acceptable to the Committee, or by a combination of such methods. For
purposes of such payment, Previously Acquired Shares tendered or covered by an
attestation will be valued at their Fair Market Value on the exercise date.

 
-5-

--------------------------------------------------------------------------------

 

6.5. Manner of Exercise.  An Option may be exercised by a Participant in whole
or in part from time to time, subject to the conditions contained in the Plan
and in the agreement evidencing such Option, by delivery in person, by facsimile
or electronic transmission or through the mail of written notice of exercise to
the Company at its legal department and by paying in full the total exercise
price for the shares of Common Stock to be purchased in accordance with Section
6.4 of the Plan.
 
7. Restricted Stock Awards.
 
7.1. Grant.  An Eligible Recipient may be granted one or more Restricted Stock
Awards under the Plan, and such Restricted Stock Awards will be subject to such
terms and conditions, consistent with the other provisions of the Plan, as may
be determined by the Committee in its sole discretion.  The Committee may impose
such restrictions or conditions, not inconsistent with the provisions of the
Plan, to the vesting of such Restricted Stock Awards as it deems appropriate,
including, without limitation, (i) the achievement of one or more of the
Performance Criteria and/or (ii) that the Participant remain in the continuous
employ or service of the Company or a Subsidiary for a certain period.
 
7.2. Rights as a Stockholder; Transferability.  Except as provided in Sections
7.1, 7.3, 7.4 and 12.3 of the Plan, a Participant will have all voting,
dividend, liquidation and other rights with respect to shares of Common Stock
issued to the Participant as a Restricted Stock Award under this Section 7 upon
the Participant becoming the holder of record of such shares as if such
Participant were a holder of record of shares of unrestricted Common Stock.
 
7.3. Dividends and Distributions.  Unless the Committee determines otherwise in
its sole discretion (either in the agreement evidencing the Restricted Stock
Award at the time of grant or at any time after the grant of the Restricted
Stock Award), any dividends or distributions (other than regular quarterly cash
dividends) paid with respect to shares of Common Stock subject to the unvested
portion of a Restricted Stock Award will be subject to the same restrictions as
the shares to which such dividends or distributions relate.  The Committee will
determine in its sole discretion whether any interest will be paid on such
dividends or distributions.
 
7.4. Enforcement of Restrictions.  To enforce the restrictions referred to in
this Section 7, the Committee may place a legend on the stock certificates
referring to such restrictions and may require the Participant, until the
restrictions have lapsed, to keep the stock certificates, together with duly
endorsed stock powers, in the custody of the Company or its transfer agent, or
to maintain evidence of stock ownership, together with duly endorsed stock
powers, in a certificateless book-entry stock account with the Company’s
transfer agent.
 
8. Performance Stock Awards.
 
8.1. An Eligible Recipient may be granted one or more Performance Stock Awards
under the Plan, and the issuance of shares of Common Stock pursuant to such
Performance Stock Awards will be subject to such terms and conditions, if any,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion, including, but not limited to, the achievement
of one or more of the Performance Criteria.
 
8.2. Restrictions on Transfers.  The right to receive shares of Performance
Stock Awards on a deferred basis may not be sold, assigned, transferred, pledged
or otherwise encumbered, other than by will or the laws of descent and
distribution.

 
-6-

--------------------------------------------------------------------------------

 

9. Effect of Termination of Employment or Other Service.
 
9.1. Termination Due to Death or Disability.  In the event a Participant’s
employment or other service with the Company and all Subsidiaries is terminated
by reason of death or Disability:
 
(a) All outstanding Options then held by the Participant will, to the extent
exercisable as of such termination, remain exercisable for a period of six (6)
months after such termination (but in no event after the expiration date of any
such Option); and
 
(b) All Restricted Stock Awards then held by the Participant that have not
vested as of such termination will be terminated and forfeited; and
 
(c) All outstanding Performance Stock Awards then held by the Participant that
have not vested as of such termination will be terminated and forfeited.
 
9.2. Termination Due to Retirement.  Subject to Section 9.5 of the Plan, in the
event a Participant’s employment or other service with the Company and all
Subsidiaries is terminated by reason of Retirement:
 
(a) All outstanding Options then held by the Participant will, to the extent
exercisable as of such termination, remain exercisable in full for a period of
three (3) months after such termination (but in no event after the expiration
date of any such Option).  Options not exercisable as of such Retirement will be
forfeited and terminate; and
 
(b) All Restricted Stock Awards then held by the Participant that have not
vested as of such termination will be terminated and forfeited; and
 
(c) All outstanding Performance Stock Awards then held by the Participant that
have not vested as of such termination will be terminated and forfeited.
 
9.3. Termination for Reasons Other than Death, Disability or
Retirement.  Subject to Section 9.5 of the Plan, in the event a Participant’s
employment or other service is terminated with the Company and all Subsidiaries
for any reason other than death, Disability or Retirement, or a Participant is
in the employ of a Subsidiary and the Subsidiary ceases to be a Subsidiary of
the Company (unless the Participant continues in the employ of the Company or
another Subsidiary):
 
(a) All outstanding Options then held by the Participant will, to the extent
exercisable as of such termination, remain exercisable in full for a period of
three months after such termination (but in no event after the expiration date
of any such Option).  Options not exercisable as of such termination will be
forfeited and terminate; and
 
(b) All Restricted Stock Awards then held by the Participant that have not
vested as of such termination will be terminated and forfeited; and
 
(c) All outstanding Performance Stock Awards then held by the Participant that
have not vested as of such termination will be terminated and forfeited.
 
9.4. Modification of Rights Upon Termination.  Notwithstanding the other
provisions of this Section 9, the Committee may, in its sole discretion (which
may be exercised in connection with the grant or  after the date of grant,
including following such termination), determine that upon a Participant’s
termination of employment or other service with the Company and all
Subsidiaries, any Options (or any part thereof) then held by such Participant
may become or continue to become exercisable and/or remain exercisable following
such termination of employment or service, and Restricted Stock Awards and
Performance Stock Awards then held by such Participant may vest and/or continue
to vest or become free of restrictions and conditions to issuance, as the case
may be, following such termination of employment or service, in each case in the
manner determined by the Committee.

 
-7-

--------------------------------------------------------------------------------

 

9.5. Effects of Actions Constituting Cause.  Notwithstanding anything in the
Plan to the contrary, in the event that a Participant is determined by the
Committee, acting in its sole discretion, to have committed any action which
would constitute Cause as defined in Section 2.3, irrespective of whether such
action or the Committee’s determination occurs before or after termination of
such Participant’s employment or service with the Company or any Subsidiary, all
rights of the Participant under the Plan and any agreements evidencing an
Incentive Award then held by the Participant shall terminate and be forfeited
without notice of any kind.  The Company may defer the exercise of any Option or
the vesting of any Restricted Stock Award for a period of up to ninety (90) days
in order for the Committee to make any determination as to the existence of
Cause.
 
9.6. Determination of Termination of Employment or Other Service.  Unless the
Committee otherwise determines in its sole discretion, a Participant’s
employment or other service will, for purposes of the Plan, be deemed to have
terminated on the date recorded on the personnel or other records of the Company
or the Subsidiary for which the Participant provides employment or service, as
determined by the Committee in its sole discretion based upon such records.
 
10. Payment of Withholding Taxes.
 
10.1. General Rules.  The Company is entitled to (a) withhold and deduct from
future wages of the Participant (or from other amounts that may be due and owing
to the Participant from the Company or a Subsidiary), or make other arrangements
for the collection of, all legally required amounts necessary to satisfy any and
all federal, foreign, state and local withholding and employment-related tax
requirements attributable to an Incentive Award, including, without limitation,
the grant, exercise or vesting of, or payment of dividends with respect to, an
Incentive Award or a disqualifying disposition of stock received upon exercise
of an Incentive Stock Option, or (b) require the Participant promptly to remit
the amount of such withholding to the Company before taking any action,
including issuing any shares of Common Stock, with respect to an Incentive
Award.
 
10.2. Special Rules.  The Committee may, in its sole discretion and upon terms
and conditions established by the Committee, permit or require a Participant to
satisfy, in whole or in part, any withholding or employment-related tax
obligation described in Section 10.1 of the Plan by electing to tender, or by
attestation as to ownership of, Previously Acquired Shares that have been held
for the period of time necessary to avoid a charge to the Company’s earnings for
financial reporting purposes and that are otherwise acceptable to the Committee,
by delivery of a Broker Exercise Notice or a combination of such methods.  For
purposes of satisfying a Participant’s withholding or employment-related tax
obligation, Previously Acquired Shares tendered or covered by an attestation
will be valued at their Fair Market Value.
 
11. Change in Control.
 
11.1. A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs has occurred:
 
(a) the sale, lease, exchange or other transfer, directly or indirectly, of
substantially all of the assets of the Company (in one transaction or in a
series of related transactions) to any Successor;
 
(b) the approval by the stockholders of the Company of any plan or proposal for
the liquidation or dissolution of the Company;
 
(c) any Successor (as defined in Section 11.2 below), other than a Bona Fide
Underwriter (as defined in Section 11.2 below), becomes after the effective date
of the Plan the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of (i) 25% or more, but not 50% or more, of the
combined voting power of the Company’s outstanding securities ordinarily having
the right to vote at elections of directors, unless the transaction resulting in
such ownership has been approved in advance by the Continuity Directors (as
defined in Section 11.2 below), or (ii) more than 50% of the combined voting
power of the Company’s outstanding securities ordinarily having the right to
vote at elections of directors (regardless of any approval by the Continuity
Directors);

 
-8-

--------------------------------------------------------------------------------

 

(d) a merger or consolidation to which the Company is a party if the
stockholders of the Company immediately prior to effective date of such merger
or consolidation have “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act), immediately following the effective date of such merger or
consolidation, of securities of the surviving corporation representing (i) 50%
or more, but not more than 80%, of the combined voting power of the surviving
corporation’s then outstanding securities ordinarily having the right to vote at
elections of directors, unless such merger or consolidation has been approved in
advance by the Continuity Directors, or (ii) less than 50% of the combined
voting power of the surviving corporation’s then outstanding securities
ordinarily having the right to vote at elections of directors (regardless of any
approval by the Continuity Directors); or
 
(e) the Continuity Directors cease for any reason to constitute at least 50% or
more of the Board.
 
11.2. Change in Control Definitions.  For purposes of this Section 11:
 
(a) “Continuity Directors” of the Company will mean any individuals who are
members of the Board on the effective date of the Plan and any individual who
subsequently becomes a member of the Board whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the Continuity Directors (either by specific vote or by approval of
the Company’s proxy statement in which such individual is named as a nominee for
director without objection to such nomination).
 
(b) “Bona Fide Underwriter” means an entity engaged in business as an
underwriter of securities that acquires securities of the Company through such
entity’s participation in good faith in a firm commitment underwriting until the
expiration of 40 days after the date of such acquisition.
 
(c) “Successor” means any individual, corporation, partnership, group,
association or other “person,” as such term is used in Section 13(d) or Section
14(d) of the Exchange Act, other than the Company, any “affiliate” (as defined
below) or any benefit plan(s) sponsored by the Company or any affiliate that
succeeds to, or has the practical ability to control (either immediately or
solely with the passage of time), the Company’s business directly, by merger,
consolidation or other form of business combination, or indirectly, by purchase
of the Company’s outstanding securities ordinarily having the right to vote at
the election of directors or all or substantially all of its assets or
otherwise.  For this purpose, an “affiliate” is (i) any corporation at least a
majority of whose outstanding securities ordinarily having the right to vote at
elections of directors is owned directly or indirectly by the Company; (ii) any
other form of business entity in which the Company, by virtue of a direct or
indirect ownership interest, has the right to elect a majority of the members of
such entity’s governing body or (iii) any entity that at the time of the
approval of this Plan owns in excess of 10% of the Company’s common stock and
its affilates.
 
11.3. Acceleration of Vesting.  Without limiting the authority of the Committee
under Sections 3.2 and 4.3 of the Plan, if a Change in Control of the Company
occurs, then, if approved by the Committee in its sole discretion either in an
agreement evidencing an Incentive Award at the time of grant or at any time
after the grant of an Incentive Award: (a) all Options that have been
outstanding for at least six months will become immediately exercisable in full
and will remain exercisable in accordance with their terms; (b) all Restricted
Stock Awards that have been outstanding for at least six months will become
immediately fully vested and non-forfeitable; and (c) any conditions to the
issuance of shares of Common Stock pursuant to Performance Stock Awards that
have been outstanding for at least six months will lapse.

 
-9-

--------------------------------------------------------------------------------

 

11.4. Cash Payment.  If a Change in Control of the Company occurs, then the
Committee, if approved by the Committee in its sole discretion either in an
agreement evidencing an Incentive Award at the time of grant or at any time
after the grant of an Incentive Award, and without the consent of any
Participant affected thereby, may determine that:
 
(a) Some or all Participants holding outstanding Options will receive, with
respect to some or all of the shares of Common Stock subject to such Options
(“Option Shares”), either (i) as of the effective date of any such Change in
Control, cash in an amount equal to the excess of the Fair Market Value of such
Option Shares on the last business day prior to the effective date of such
Change in Control over the exercise price per share of such Option Shares, (ii)
immediately prior to such Change of Control, a number of shares of Common Stock
having an aggregate Fair Market Value equal to the excess of the Fair Market
Value of the Option Shares as of the last business day prior to the effective
date of such Change in Control over the exercise price per share of such Option
Shares; or (iii) any combination of cash or shares of Common Stock with the
amount of each component to be determined by the Committee not inconsistent with
the foregoing clauses (i) and (ii), as proportionally adjusted; and
 
(b) any Options which, as of the effective date of any such Change in Control,
are “underwater” (as defined in Section 3.2(d)) shall terminate as of the
effective date of any such Change in Control; and
 
(c) some or all Participants holding Performance Stock Awards will receive, with
respect to some or all of the shares of Common Stock subject to such Performance
Stock Awards that remain subject to issuance based upon the future achievement
of Performance Criteria as of the effective date of any such Change in Control
of the Company, cash in an amount equal the Fair Market Value of such shares
immediately prior to the effective date of such Change in Control.
 
11.5. Limitation on Change in Control Payments.  Notwithstanding anything in
Section 11.3 or 11.4 of the Plan to the contrary, if, with respect to a
Participant, the acceleration of the exercisability of an Option as provided in
Section 11.3 or the payment of cash or shares of Common Stock in exchange for
all or part of an Option as provided in Section 11.4 (which acceleration or
payment could be deemed a “payment” within the meaning of Section 280G(b)(2) of
the Code), together with any other “payments” that such Participant has the
right to receive from the Company or any corporation that is a member of an
“affiliated group” (as defined in Section 1504(a) of the Code without regard to
Section 1504(b) of the Code) of which the Company is a member, would constitute
a “parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
“payments” to such Participant pursuant to Section 11.3 or 11.4 of the Plan will
be reduced to the largest amount as will result in no portion of such “payments”
being subject to the excise tax imposed by Section 4999 of the Code; provided,
however, that if a Participant is subject to a separate agreement with the
Company or a Subsidiary which specifically provides that payments attributable
to one or more forms of employee stock incentives or to payments made in lieu of
employee stock incentives will not reduce any other payments under such
agreement, even if it would constitute an excess parachute payment, or provides
that the Participant will have the discretion to determine which payments will
be reduced in order to avoid an excess parachute payment, then the limitations
of this Section 11.4 will, to that extent, not apply.
 
12. Rights of Eligible Recipients and Participants; Transferability.
 
12.1. Employment or Service.  Nothing in the Plan will interfere with or limit
in any way the right of the Company or any Subsidiary to terminate the
employment or service of any Eligible Recipient or Participant at any time, nor
confer upon any Eligible Recipient or Participant any right to continue in the
employ or service of the Company or any Subsidiary.
 
12.2. Rights as a Stockholder.  As a holder of Incentive Awards (other than
Restricted Stock Awards), a Participant will have no rights as a stockholder
unless and until such Incentive Awards are exercised for, or paid in the form
of, shares of Common Stock and the Participant becomes the holder of record of
such shares.  Except as otherwise provided in the Plan, no adjustment will be
made for dividends or distributions with respect to such Incentive Awards as to
which there is a record date preceding the date the Participant becomes the
holder of record of such shares, except as the Committee may determine in its
discretion.

 
-10-

--------------------------------------------------------------------------------

 

12.3. Restrictions on Transfer.
 
(a) Except pursuant to testamentary will or the laws of descent and distribution
or as otherwise expressly permitted by subsections (b) and (c) below, no right
or interest of any Participant in an Incentive Award prior to the exercise (in
the case of Options) or vesting (in the case of Restricted Stock Awards) of such
Incentive Award will be assignable or transferable, or subjected to any lien,
during the lifetime of the Participant, either voluntarily or involuntarily,
directly or indirectly, by operation of law or otherwise.
 
(b) A Participant will be entitled to designate a beneficiary to receive an
Incentive Award upon such Participant’s death, and in the event of such
Participant’s death, payment of any amounts due under the Plan will be made to,
and exercise of any Options (to the extent permitted pursuant to Section 9 of
the Plan) may be made by, such beneficiary.  If a deceased Participant has
failed to designate a beneficiary, or if a beneficiary designated by the
Participant fails to survive the Participant, payment of any amounts due under
the Plan will be made to, and exercise of any Options (to the extent permitted
pursuant to Section 9 of the Plan) may be made by, the Participant's legal
representatives, heirs and legatees.  If a deceased Participant has designated a
beneficiary and such beneficiary survives the Participant but dies before
complete payment of all amounts due under the Plan or exercise of all
exercisable Options, then such payments will be made to, and the exercise of
such Options may be made by, the legal representatives, heirs and legatees of
the beneficiary.
 
(c) Upon a Participant’s request, the Committee may, in its sole discretion,
permit a transfer of all or a portion of a Non-Statutory Stock Option, other
than for value, to such Participant’s child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, any person sharing such Participant’s household (other than a
tenant or employee), a trust in which any of the foregoing have more than fifty
percent of the beneficial interests, a foundation in which any of the foregoing
(or the Participant) control the management of assets, and any other entity in
which these persons (or the Participant) own more than fifty percent of the
voting interests.  Any permitted transferee will remain subject to all the terms
and conditions applicable to the Participant prior to the transfer.  A permitted
transfer may be conditioned upon such requirements as the Committee may, in its
sole discretion, determine, including, but not limited to execution and/or
delivery of appropriate acknowledgements, opinion of counsel, or other documents
by the transferee.
 
12.4. Non-Exclusivity of the Plan.  Nothing contained in the Plan is intended to
modify or rescind any previously approved compensation plans or programs of the
Company or create any limitations on the power or authority of the Board to
adopt such additional or other compensation arrangements as the Board may deem
necessary or desirable.
 
13. Securities Law and Other Restrictions.
 
Notwithstanding any other provision of the Plan or any agreements entered into
pursuant to the Plan, the Company will not be required to issue any shares of
Common Stock under this Plan, and a Participant may not sell, assign, transfer
or otherwise dispose of shares of Common Stock issued pursuant to Incentive
Awards granted under the Plan, unless (a) there is in effect with respect to
such shares a registration statement under the Securities Act and any applicable
securities laws of a state or foreign jurisdiction or an exemption from such
registration under the Securities Act and applicable state or foreign securities
laws, and (b) there has been obtained any other consent, approval or permit from
any other U.S. or foreign regulatory body which the Committee, in its sole
discretion, deems necessary or advisable.  The Company may condition such
issuance, sale or transfer upon the receipt of any representations or agreements
from the parties involved, and the placement of any legends on certificates
representing shares of Common Stock, as may be deemed necessary or advisable by
the Company in order to comply with such securities law or other restrictions.

 
-11-

--------------------------------------------------------------------------------

 

14. Plan Amendment, Modification and Termination.
 
The Board may suspend or terminate the Plan or any portion thereof at any time,
and may amend the Plan from time to time in such respects as the Board may deem
advisable in order that Incentive Awards under the Plan will conform to any
change in applicable laws or regulations or in any other respect the Board may
deem to be in the best interests of the Company; provided, however, that no such
amendments to the Plan will be effective without approval of the Company’s
stockholders if: (i) stockholder approval of the amendment is then required
pursuant to Section 422 of the Code or the rules of any stock exchange or the
NASDAQ Global Select, Global or Capital Market or similar regulatory body; or
(ii) such amendment seeks to modify Section 3.2(d) hereof.   No termination,
suspension or amendment of the Plan may adversely affect any outstanding
Incentive Award without the consent of the affected Participant; provided,
however, that this sentence will not impair the right of the Committee to take
whatever action it deems appropriate under Sections 3.2(c), 4.3 and 11 of the
Plan.
 
15. Effective Date and Duration of the Plan.
 
The Plan is effective as of the Effective Date.  The Plan will terminate at
midnight on July 17, 2023 and may be terminated prior to such time by Board
action.  No Incentive Award will be granted after termination of the
Plan.  Incentive Awards outstanding upon termination of the Plan may continue to
be exercised, or become free of restrictions, according to their terms.
 
16. Miscellaneous.
 
16.1. Governing Law.  Except to the extent expressly provided herein or in
connection with other matters of corporate governance and authority (all of
which shall be governed by the laws of the Company’s jurisdiction of
incorporation), the validity, construction, interpretation, administration and
effect of the Plan and any rules, regulations and actions relating to the Plan
will be governed by and construed exclusively in accordance with the laws of the
State of Nevada notwithstanding the conflicts of laws principles of any
jurisdictions.
 
16.2. Successors and Assigns.  The Plan will be binding upon and inure to the
benefit of the successors and permitted assigns of the Company and the
Participants.